EFiled: Oct 03 2014 12:34PM EDT
                                                     Transaction ID 56128155
                                                     Case No. 5957-VCN
                             COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE

 JOHN W. NOBLE                                            417 SOUTH STATE STREET
VICE CHANCELLOR                                           DOVER, DELAWARE 19901
                                                         TELEPHONE: (302) 739-4397
                                                         FACSIMILE: (302) 739-6179

                                 October 3, 2014


Thad J. Bracegirdle, Esquire                Seth J. Reidenberg, Esquire
Wilks, Lukoff & Bracegirdle, LLC            Tybout, Redfearn & Pell
1300 North Grant Avenue, Suite 100          750 Shipyard Drive, Suite 400
Wilmington, DE 19806                        Wilmington, DE 19801

Mr. Christophe Laudamiel                    DreamAir LLC
313 West 19th Street, Apt. 32               c/o Christophe Laudamiel, President
New York, NY 10011                          210 11th Avenue, Suite 1002
cl@leschristophs.com                        New York, NY 10001
                                            cl@dreamair.mobi

                          Paul D. Brown, Esquire
                          Chipman Brown Cicero & Cole, LLP
                          1007 North Orange Street, Suite 1110
                          Wilmington, DE 19801

        Re:   Matthew v. Laudamiel, et al.
              C.A. No. 5957-VCN
              Date Submitted: September 9, 2014

Dear Mr. Laudamiel and Counsel:

        Plaintiff Stewart Matthew has moved for reargument of that portion of the

Court’s Letter Opinion and Order of July 21, 2014,1 that granted Fläkt Woods


1
    Matthew v. Laudamiel, 2014 WL 3586594 (Del. Ch. July 21, 2014).
Matthew v. Laudamiel, et al.
C.A. No. 5957-VCN
October 3, 2014
Page 2


Group S.A.’s (“Fläkt Woods”) motion to compel discovery into Plaintiff’s scenting

activities after dissolution of Aeosphere.    That requires the Court to consider

whether its decision was influenced by a misunderstanding of material fact or a

misapplication of law.2 The Court did not misunderstand Plaintiff’s claims or, in a

material way, how he wanted to define the scope of discovery.           Instead, the

question was the scope of discovery to which Fläkt Woods is entitled. 3 The

Court’s conclusion was driven by the liberal standard for discovery. It may be that

the discovery will not be useful, but that is not a conclusion that the Court can now

draw.

        The Plaintiff’s concerns with the Court’s application of law involved

mitigation. Again, the information sought may not be especially probative, but,

especially at the discovery stage, the scope must be allowed to acknowledge that

similar substitute employment or compensation arrangements—i.e., not just those

that are identical—may be an appropriate measure.4


2
  See, e.g., Salgado v. Mobile Servs. Int’l, LLC, 2012 WL 2903970, at *1 (Del. Ch.
July 11, 2012).
3
  It is not clear why Fläkt Woods’ discovery should be restricted by reference to
Mr. Laudamiel’s Answer to Plaintiff’s Fourth Amended Verified Complaint.
4
  The necessary flexibility here makes drawing rigid lines difficult.
Matthew v. Laudamiel, et al.
C.A. No. 5957-VCN
October 3, 2014
Page 3


      Accordingly, the Motion for Reargument is denied.5

      IT IS SO ORDERED.

                                             Very truly yours,

                                             /s/ John W. Noble

JWN/cap
cc: Register in Chancery-K




5
 It may be that Plaintiff will not value his subsequent employment efforts, but this
does not necessarily preclude Fläkt Woods from using this information to show an
offset or otherwise to rebut Plaintiff’s analysis.